MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                              FILED
regarded as precedent or cited before any                                   Nov 21 2019, 9:32 am
court except for the purpose of establishing
                                                                                 CLERK
the defense of res judicata, collateral                                      Indiana Supreme Court
                                                                                Court of Appeals
estoppel, or the law of the case.                                                 and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Cristin L. Just                                          Curtis T. Hill, Jr.
Crown Point, Indiana                                     Attorney General of Indiana
                                                         Robert J. Henke
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Termination of the Parent-                        November 21, 2019
Child Relationship of S.M.                               Court of Appeals Case No.
(minor child);                                           19A-JT-924
                                                         Appeal from the Jasper Circuit
H.M. (Mother),                                           Court
                                                         The Honorable John D. Potter,
Appellant-Respondent,
                                                         Judge
        v.                                               Trial Court Cause No.
                                                         37C01-1810-JT-237
The Indiana Department of
Child Services,
Appellee-Petitioner.



Pyle, Judge.


Court of Appeals of Indiana | Memorandum Decision 19A-JT-924 | November 21, 2019                     Page 1 of 10
                                           Statement of the Case
[1]   H.M. (“Mother”) appeals the termination of the parent-child relationship with

      her daughter, S.M., (“S.M.”), claiming that the Department of Child Services

      (“DCS”) failed to prove by clear and convincing evidence that: (1) there is a

      reasonable probability that the conditions that resulted in S.M.’s removal will

      not be remedied; (2) termination of the parent-child relationship is in S.M.’s

      best interests; and (3) adoption is a satisfactory plan for S.M.’s care and

      treatment. Concluding that there is sufficient evidence to support the trial

      court’s decision to terminate the parent-child relationship, we affirm the trial

      court’s judgment.1


[2]   We affirm.


                                                          Issue
               Whether there is sufficient evidence to support the termination of
               the parent-child relationship.


                                                          Facts
[3]   The evidence and reasonable inferences that support the judgment reveal that

      S.M. was born in August 2016. She was removed from Mother’s home in July

      2017 and placed in foster care after Father and another man became involved in

      a physical altercation at Mother’s home. At that time, the house was dirty and




      1
       S.M.’s father (“Father”) voluntarily relinquished his parental rights in 2018, and he is not a party to this
      appeal.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-924 | November 21, 2019                     Page 2 of 10
      had a foul smell, and there was debris and a beer bottle in S.M.’s bedroom.

      According to DCS, ‘[t]he home was not up to [a] minimum standard of

      living[.]” (Tr. Vol. 2 at 14).


[4]   The trial court adjudicated S.M. to be a Child in Need of Services (“CHINS”)

      in October 2017. Following the adjudication, the trial court ordered Mother to:

      (1) maintain safe and stable housing; (2) abstain from drug use; (3) complete a

      parenting assessment and successfully complete all recommendations; (4)

      complete a substance abuse assessment and successfully complete all treatment

      recommendations; (5) submit to random drug screens; (6) complete a domestic

      violence assessment and successfully complete all recommendations; (7) attend

      visitation with S.M.; and (8) actively participate in a home-based counseling

      program.


[5]   After Mother failed to comply with the CHINS dispositional order, DCS filed a

      petition to termination her parental rights in October 2018. Testimony at the

      March 2019 termination hearing revealed that DCS had been involved with

      Mother and a son since 2015 for the same reasons that it had become involved

      with Mother and S.M. In September 2017, during the course of the proceedings

      with S.M., Mother’s son was placed in a guardianship with his maternal aunt.


[6]   The testimony further revealed that although Mother had completed parenting,

      substance abuse, and domestic violence assessments, she had failed to

      successfully complete the assessors’ recommendations. In addition, the

      testimony revealed that Mother had continued to use marijuana. She had also


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-924 | November 21, 2019   Page 3 of 10
      either refused to take drug tests or had tested positive. Further, during the

      course of the proceedings, Mother had attended only slightly more than half of

      her scheduled supervised visits with S.M. In addition, Mother, who often had

      to be redirected during visits because she was looking at her cellphone, had

      never progressed beyond supervised visitation.


[7]   Mother had also failed to obtain stable and suitable housing. At the time of the

      termination hearing, she had told DCS Family Case Manager Holly Ammann

      (“FCM Ammann”) that she was living with her boyfriend at his grandparents’

      house. However, during a visit to the home, FCM Ammann had smelled

      marijuana and had been unable to speak to the homeowners to confirm that

      Mother lived there and that S.M. was welcome to live there as well. During

      that visit, Mother had also refused to give FCM Ammann the name of another

      adult who was present in the home. During the course of the proceedings,

      Mother had lived at ten different addresses, including the county jail for two

      days on a battery charge. Mother had often lived with friends who refused to

      allow DCS to enter their houses. She had also suffered from bouts of

      homelessness.


[8]   FCM Ammann testified as follows regarding Mother’s lack of progress during

      the CHINS proceedings:


              [T]here have been several services put into place for [Mother.]
              [S]he has failed to make any progress in any of those . . . services
              up to this point[.] Not only have we been providing services in
              this case for the last 18½ months, but we have to remember there
              was an open CHINS case from 2015 to 2017 where we were

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-924 | November 21, 2019   Page 4 of 10
               consistently providing the exact same services and that there was
               . . . no progress in those case plan goals either.


       (Tr. 85-86). FCM Ammann explained as follows regarding her

       recommendation to terminate Mother’s parental rights: “[T]he services and

       goals put in place . . . to alleviate the reasons for involvement, [Mother’s] not

       made enough progress in those goals to say that those reasons for involvement

       have been alleviated at this time, continual instability.” (Tr. 89). FCM

       Ammann also testified that it was in S.M.’s best interests to terminate Mother’s

       parental rights and for S.M.’s paternal grandparents to adopt her because S.M.

       needed permanency and stability.


[9]    CASA Marian Paskash (“CASA Paskash”) agreed with FCM Ammann that

       “none of the issues that initially started in this case ha[d] been resolved.” (Tr.

       130). CASA Paskash also testified that termination of Mother’s parental rights

       and grandparent adoption was in S.M.’s best interests. According to CASA

       Paskash, paternal grandparents were able to provide S.M. with a “loving, caring

       and stable home.” (Tr. 133).


[10]   Following the hearing, the trial court issued a detailed order terminating

       Mother’s parental relationship with S.M. Mother now appeals.


                                                   Decision
[11]   Mother argues that there is insufficient evidence to support the termination of

       her parental rights. The Fourteenth Amendment to the United States

       Constitution protects the traditional right of parents to establish a home and

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-924 | November 21, 2019   Page 5 of 10
       raise their children. In re K.T.K., 989 N.E.2d 1225, 1230 (Ind. 2013). However,

       the law provides for termination of that right when parents are unwilling or

       unable to meet their parental responsibilities. In re Bester, 839 N.E.2d 143, 147

       (Ind. 2005). The purpose of terminating parental rights is not to punish the

       parents but to protect their children. In re L.S., 717 N.E.2d 204, 208 (Ind. Ct.

       App. 1999), trans. denied.


[12]   When reviewing the termination of parental rights, we will not weigh the

       evidence or judge the credibility of the witnesses. K.T.K., 989 N.E.2d at 1229.

       Rather, we consider only the evidence and reasonable inferences that support

       the judgment. Id. Where a trial court has entered findings of fact and

       conclusions thereon, we will not set aside the trial court’s findings or judgment

       unless clearly erroneous. Id. (citing Ind. Trial Rule 52(A)). In determining

       whether the court’s decision to terminate the parent-child relationship is clearly

       erroneous, we review the trial court’s judgment to determine whether the

       evidence clearly and convincingly supports the findings and the findings clearly

       and convincingly support the judgment. Id. at 1229-30.


[13]   A petition to terminate parental rights must allege:


               (B) that one (1) of the following is true:

                       (i) There is a reasonable probability that the conditions
                       that resulted in the child’s removal or the reasons for
                       placement outside the home of the parents will not be
                       remedied.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-924 | November 21, 2019   Page 6 of 10
                       (ii) There is a reasonable probability that the continuation
                       of the parent-child relationship poses a threat to the well-
                       being of the child.

                       (iii) The child has, on two (2) separate occasions, been
                       adjudicated a child in need of services;

               (C) that termination is in the best interests of the child; and

               (D) that there is a satisfactory plan for the care and treatment of
               the child.

       IND. CODE § 31-35-2-4(B)(2). DCS must prove the alleged circumstances by

       clear and convincing evidence. K.T.K., 989 N.E.2d at 1231.


[14]   Here, Mother argues that there is insufficient evidence to support the

       termination of her parental rights. Specifically, she first contends that the

       evidence is insufficient to show that there is a reasonable probability that the

       conditions that resulted in S.M.’s removal will not be remedied. In determining

       whether the conditions that resulted in a child’s removal or placement outside

       the home will not be remedied, we engage in a two-step analysis. In re E.M., 4

       N.E.3d 636, 643 (Ind. 2014). We first identify the conditions that led to

       removal or placement outside the home and then determine whether there is a

       reasonable probability that those conditions will not be remedied. Id. The

       second step requires trial courts to judge a parent’s fitness at the time of the

       termination proceeding, taking into consideration evidence of changed

       conditions and balancing any recent improvements against habitual patterns of

       conduct to determine whether there is a substantial probability of future neglect

       or deprivation. Id. Habitual conduct may include parents’ prior criminal


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-924 | November 21, 2019   Page 7 of 10
       history, drug and alcohol abuse, history of neglect, failure to provide support,

       and a lack of adequate housing and employment. A.D.S. v. Ind. Dep’t of Child

       Servs., 987 N.E.2d 1150, 1157 (Ind. Ct. App. 2013), trans. denied. The trial court

       may also consider services offered to the parent by DCS and the parent’s

       response to those services as evidence of whether conditions will be remedied.

       Id. Requiring trial courts to give due regard to changed conditions does not

       preclude them from finding that a parent’s past behavior is the best predictor of

       his future behavior. E.M., 4 N.E.3d at 643.


[15]   Here, our review of the evidence reveals that S.M. was adjudicated to be a

       CHINS in October 2017 because of domestic violence in the home, Mother’s

       drug use, and unstable and inappropriate housing. Nearly two years later,

       Mother had not successfully completed any of the court-ordered services, was

       still using drugs, and still had not obtained stable and appropriate housing.

       Both FCM Ammann and CASA Paskash testified that reasons for S.M.’s

       removal had not been remedied. This evidence supports the trial court’s

       conclusion that there was a reasonable probability that the conditions that

       resulted in S.M.’s placement outside the home would not be remedied. We find

       no error.


[16]   Mother also argues that there is insufficient evidence that the termination was

       in S.M.’s best interests. In determining whether termination of parental rights

       is in the best interests of a child, the trial court is required to look at the totality

       of the evidence. In re D.D., 804 N.E.2d 258, 267 (Ind. Ct. App. 2004), trans.

       denied. In so doing, the court must subordinate the interests of the parents to

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-924 | November 21, 2019   Page 8 of 10
       those of the child involved. Id. Termination of the parent-child relationship is

       proper where the child’s emotional and physical development is threatened. In

       re R.S., 774 N.E.2d 927, 930 (Ind. Ct. App. 2002), trans. denied. “‘A parent’s

       historical inability to provide adequate housing, stability and supervision

       coupled with a current inability to provide the same will support a finding that

       continuation of the parent-child relationship is contrary to the child’s best

       interest.’” In re B.D.J., 728 N.E.2d 195, 203 (Ind. Ct. App. 2000) (quoting

       Matter of Adoption of D.V.H., 604 N.E.2d 634, 638 (Ind. Ct. App. 1992), trans.

       denied, superseded by rule on other grounds). Further, the testimony of the service

       providers may support a finding that termination is in the child’s best interests.

       McBride v. Monroe Cty. Office of Family and Children, 798 N.E.2d 185, 203 (Ind.

       Ct. App. 2003).


[17]   Here, our review of the evidence reveals that Mother has historically been

       unable to provide housing, stability, and supervision for S.M. and was unable to

       provide the same at the time of the termination hearing. In addition, both FCM

       Ammann and CASA Paskash testified that termination was in S.M.’s best

       interests. The testimony of these service providers, as well as the other evidence

       previously discussed, supports the trial court’s conclusion that termination was

       in S.M.’s best interests.


[18]   Last, Mother argues that DCS does not have a satisfactory plan for S.M.’s care

       and treatment. This Court has previously explained that the plan for the care

       and treatment of the child need not be detailed, so long as it offers a general

       sense of the direction in which the child will be going after the parent-child

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-924 | November 21, 2019   Page 9 of 10
       relationship is terminated. In re L.B., 889 N.E.2d 326, 341 (Ind. Ct. App. 2008).

       Here, the DCS caseworker testified that the plan for the care and treatment of

       S.M. is adoption. This is a satisfactory plan. See In re A.N.J., 690 N.E.2d 716,

       722 (Ind. Ct. App. 1997).


[19]   We reverse a termination of parental rights “only upon a showing of ‘clear

       error’—that which leaves us with a definite and firm conviction that a mistake

       has been made.” Egly v. Blackford Cty. Dep’t of Pub. Welfare, 592 N.E.2d 1232,

       1235 (Ind. 1992). We find no such error here and therefore affirm the trial

       court.


[20]   Affirmed.


       Robb, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-924 | November 21, 2019   Page 10 of 10